
	
		II
		110th CONGRESS
		2d Session
		S. 2890
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2008
			Mr. McCain (for himself,
			 Mr. Kyl, Mr.
			 Burr, Mr. Graham,
			 Mr. Martinez, Mr. Warner, Mr.
			 Chambliss, Mr. Lieberman, and
			 Mr. Sununu) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  a highway fuel tax holiday.
	
	
		1.Highway fuel tax
			 holiday
			(a)Temporary
			 suspension of highway fuel taxes on gasoline and diesel fuel
				(1)In
			 generalSection 4081 of the Internal Revenue Code of 1986
			 (relating to imposition of tax on gasoline, diesel fuel, and kerosene) is
			 amended by adding at the end the following new subsection:
					
						(f)Temporary
				suspension of taxes on gasoline and diesel fuel
							(1)In
				generalDuring the applicable period, each rate of tax referred
				to in paragraph (2) shall be reduced to zero cents per gallon.
							(2)Rates of
				taxThe rates of tax referred to in this paragraph are—
								(A)the rate of tax
				otherwise applicable to gasoline under clause (i) of subsection (a)(2)(A),
				determined with regard to subsection (a)(2)(B) and without regard to subsection
				(a)(2)(C),
								(B)the rate of tax
				otherwise applicable to diesel fuel under clause (iii) of subsection (a)(2)(A),
				determined with regard to subsection (a)(2)(B) and without regard to subsection
				(a)(2)(C), and
								(C)the rate of tax
				otherwise applicable to diesel fuel under paragraph (1) of section 4041(a) with
				respect to fuel sold for use or used in a diesel-powered highway
				vehicle.
								(3)Applicable
				periodFor purposes of this subsection, the term applicable
				period means the period beginning on May 26, 2008, and ending on
				September 1, 2008.
							(4)Maintenance of
				trust fund depositsIn determining the amounts to be appropriated
				to the Highway Trust Fund under section 9503 and to the Leaking Underground
				Storage Tank Trust Fund under 9508, an amount equal to the reduction in
				revenues to the Treasury by reason of this subsection shall be treated as taxes
				received in the Treasury under this section or section
				4041.
							.
				(2)Effective
			 dateThe amendment made by this subsection shall take effect on
			 the date of the enactment of this Act.
				(b)Floor stock
			 refunds
				(1)In
			 generalIf—
					(A)before the tax
			 suspension date, a tax referred to in section 4081(f)(2) of the Internal
			 Revenue Code of 1986 has been imposed under such Code on any liquid, and
					(B)on such date such
			 liquid is held by a dealer and has not been used and is intended for
			 sale,
					there shall
			 be credited or refunded (without interest) to the person who paid such tax
			 (hereafter in this subsection referred to as the taxpayer),
			 against the taxpayer's subsequent semi-monthly deposit of such tax, an amount
			 equal to the excess of the tax paid by the taxpayer over the amount of such tax
			 which would be imposed on such liquid had the taxable event occurred on the tax
			 suspension date.(2)Time for filing
			 claims; certifications necessary to file claims
					(A)In
			 generalNo credit or refund shall be allowed or made under this
			 subsection—
						(i)unless claim
			 therefore is filed with the Secretary before the date which is 6 months after
			 the tax suspension date, and
						(ii)in
			 any case where liquid is held by a dealer (other than the taxpayer) on the tax
			 suspension date, unless the taxpayer files with the Secretary—
							(I)a certification
			 that the taxpayer has given a credit to such dealer with respect to such liquid
			 against the dealer's first purchase of liquid from the taxpayer subsequent to
			 the tax suspension date, and
							(II)a certification
			 by such dealer that such dealer has given a credit to a succeeding dealer (if
			 any) with respect to such liquid against the succeeding dealer's first purchase
			 of liquid from such dealer subsequent to the tax suspension date.
							(B)Reasonableness
			 of claims certifiedAny certification made under subparagraph (A)
			 shall include an additional certification that the claim for credit was
			 reasonably based on the taxpayer's or dealer's past business relationship with
			 the succeeding dealer.
					(3)DefinitionsFor
			 purposes of this subsection—
					(A)the terms
			 dealer and held by a dealer have the respective
			 meanings given to such terms by section 6412 of such Code; except that the term
			 dealer includes a producer, and
					(B)the term
			 tax suspension date means May 26, 2008.
					(4)Certain rules
			 to applyRules similar to the rules of subsections (b) and (c) of
			 section 6412 of such Code shall apply for purposes of this subsection.
				(c)Floor stocks
			 tax
				(1)Imposition of
			 taxIn the case of any liquid on which tax would have been
			 imposed under section 4081 of the Internal Revenue Code of 1986 during the
			 applicable period but for the amendment made by subsection (a), and which is
			 held on the floor stocks tax date by any person, there is hereby imposed a
			 floor stocks tax in an amount equal to the tax which would be imposed on such
			 liquid had the taxable event occurred on the floor stocks tax date.
				(2)Liability for
			 tax and method of payment
					(A)Liability for
			 taxA person holding a liquid on the floor stocks tax date to
			 which the tax imposed by paragraph (1) applies shall be liable for such
			 tax.
					(B)Method of
			 paymentThe tax imposed by paragraph (1) shall be paid in such
			 manner as the Secretary shall prescribe.
					(C)Time for
			 paymentThe tax imposed by paragraph (1) shall be paid on or
			 before the date which is 6 months after the floor stocks tax date.
					(3)DefinitionsFor purposes of this subsection—
					(A)Held by a
			 personA liquid shall be considered as held by a
			 person if title thereto has passed to such person (whether or not
			 delivery to the person has been made).
					(B)Gasoline and
			 diesel fuelThe terms gasoline and diesel
			 fuel have the respective meanings given such terms by section 4083 of
			 such Code.
					(C)Floor stocks
			 tax dateThe term floor stocks tax date means
			 September 2, 2008.
					(D)Applicable
			 periodThe term applicable period means the period
			 described in section 4081(f)(3) of such Code.
					(4)Exception for
			 exempt usesThe tax imposed by paragraph (1) shall not apply to
			 gasoline or diesel fuel held by any person exclusively for any use to the
			 extent a credit or refund of the tax imposed by section 4081 of such Code is
			 allowable for such use.
				(5)Exception for
			 fuel held in vehicle tankNo tax shall be imposed by paragraph
			 (1) on gasoline or diesel fuel held in the tank of a motor vehicle.
				(6)Exception for
			 certain amounts of fuel
					(A)In
			 generalNo tax shall be imposed by paragraph (1)—
						(i)on
			 gasoline (other than aviation gasoline) held on the floor stocks tax date by
			 any person if the aggregate amount of gasoline held by such person on such date
			 does not exceed 4,000 gallons, and
						(ii)on
			 diesel fuel held on such date by any person if the aggregate amount of diesel
			 fuel held by such person on such date does not exceed 2,000 gallons.
						The
			 preceding sentence shall apply only if such person submits to the Secretary (at
			 the time and in the manner required by the Secretary) such information as the
			 Secretary shall require for purposes of this subparagraph.(B)Exempt
			 fuelFor purposes of subparagraph (A), there shall not be taken
			 into account fuel held by any person which is exempt from the tax imposed by
			 paragraph (1) by reason of paragraph (4) or (5).
					(C)Controlled
			 groupsFor purposes of this paragraph—
						(i)Corporations
							(I)In
			 generalAll persons treated as a controlled group shall be
			 treated as 1 person.
							(II)Controlled
			 groupThe term controlled group has the meaning
			 given to such term by subsection (a) of section 1563 of such Code; except that
			 for such purposes the phrase more than 50 percent shall be
			 substituted for the phrase at least 80 percent each place it
			 appears in such subsection.
							(ii)Nonincorporated
			 persons under common controlUnder regulations prescribed by the
			 Secretary, principles similar to the principles of clause (i) shall apply to a
			 group of persons under common control where 1 or more of such persons is not a
			 corporation.
						(7)Other law
			 applicableAll provisions of law, including penalties, applicable
			 with respect to the taxes imposed by section 4081 of such Code shall, insofar
			 as applicable and not inconsistent with the provisions of this paragraph, apply
			 with respect to the floor stock taxes imposed by paragraph (1) to the same
			 extent as if such taxes were imposed by such section 4081.
				(d)SecretaryFor
			 purposes of this section, the term Secretary means the Secretary
			 of the Treasury or the Secretary’s delegate.
			(e)Benefits of tax
			 reduction should be passed on to consumersIt is the policy of
			 Congress that—
				(1)consumers
			 immediately receive the benefit of the reduction in taxes resulting from the
			 amendment made by subsection (a), and
				(2)transportation
			 motor fuels producers and other dealers take such actions as necessary to
			 reduce transportation motor fuels prices to reflect such reduction, including
			 immediate credits to customer accounts representing tax refunds allowed as
			 credits against excise tax deposit payments under the floor stocks refund
			 provisions of subsection (b).
				
